DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    This is in response to communication filed on 8/20/2021 in which claims 1-17 are pending. The application has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Miller et al (US 20210256125 A1) teaches a method for detecting backdoor poisoning of a machine-learned decision-making system (MLDMS) and comprises receiving a MLDMS, wherein the MLDMS operates on input data samples to produce an output decision that leverages a set of parameters that are learned from a training dataset that may be backdoor-poisoned. The method receives a set of clean (unpoisoned) data samples that are mapped by the MLDMS to a plurality of output values and using the MLDMS and the clean data samples, estimating a set of potential backdoor perturbations such that incorporating a potential backdoor perturbation into a subset of the clean data samples induces an output decision change. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: Estimating for the test sample a set of minimal-sized perturbations needed to change the trained classifier's class determination from the specific class to other classes in the plurality other than the specific class; and comparing the magnitudes of the set of minimal-sized perturbations for the test sample with the tracked estimated minimal-sized perturbation magnitudes to determine whether the test sample comprises an attack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200184036-A1 OR US-20140247977-A1 OR US-20210256125 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633